 In the. Matter of BUTLER SPECIALTY COMPANY, A CORPORATIONandUNITED FURNITURE WORKERS OF AMERICA, LOCAL 18-B, AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONS, and FURNITURE,WOODWORKERS & FINISHERS UNION, LOCAL 18-B OF THE UPHOL-STERERS INTERNATIONAL UNION OF NORTH AMERICA, AFFILIATED WITHTHE AMERICAN FEDERATION OF LABOR.Case No. R-1847.-Decided June 7, 1940-FurnitureManufacturing Industry-Investigation of Representatives:con-troversyconcerning representation of employees;rival organizations;employerrefuses to recognize either union until question of majority is decided; em-ployer's statementof policyno barto-Unit Appropriate for Collective Bar-gaining:allproduction and maintenance employees,including watchmen, butexcluding clerical and supervisory employees;stipulation asto-Election OrderedMr. Stephen M. Reynolds,for the Board.Wolf & LovebyMr. Stephen Love,of Chicago, Ill., for theCompany.Meyers cfi Meyers,byMr. Ben Meyers,of Chicago, Ill., for theUnited.Mr. Joseph M. Jacobs,of Chicago, Ill., for the Upholsterers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 4, 1940, United Furniture Workers of America, Local18-B, affiliated with the Congress of Industrial Organizations,' hereincalled the United, filed with the Regional Director for the ThirteenthRegion (Chicago, Illinois) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Butler Specialty Company, Chicago, Illinois, herein called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-1 The name of the petitioning union was amended at the hearing.The petition was filedunder thename ofUnited Furniture Workers of America, Local 18-B, affiliated with theC. I. O.24 N. L. R. B., No. 4&497 498DECISIONSOF NATIONALLABOR RELATIONS BOARDtions Act, 49 Stat. 449, herein called the Act.On, May 15, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On May 14, 1940, the Regional Director issued a notice of hearing,and on May 15, 1940; an amended notice of hearing, copies of whichwere duly served upon the Company, the United, and Furniture,Woodworkers & Finishers Union, Local 18-B of the UpholsterersInternational Union of North America, affiliated with the AmericanFederation of Labor, herein called the Upholsterers, a. labor organ-ization claiming to represent employees directly affected by the in-vestigation.Pursuant to the notice, a hearing was had on May 21, 1940, atChicago, Illinois, before Josef Hektoen, the Trial Examiner dulydesignated by the Board.All parties were represented by counseland participated in the hearing.At the close of the hearing theCompany moved to dismiss the petition on the ground that the Com-pany had not refused to bargain collectively and that a -valid andbinding collective bargaining agreement was in existence.The TrialExaminer did not rule on this motion.The motion is hereby deniedsince we find in Section III below that no collective agreement exists.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing the Trial Examiner madeseveral rulings on motions and the admissibility of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe Company, Butler Specialty Company, is an Illinois corpora-tion.It maintains its main offices and a factory in Chicago, Illinois,and display rooms in New York City, Chicago, Illinois, and SanFrancisco, California.At its Chicago, Illinois, factory, which aloneis involved in this proceeding, it is engaged in the manufacture ofwall racks, magazine baskets, tables, pier cabinets, and sewing baskets.During the period from March 1, 1939, to March 1, 1940, it purchasedfor its factory large quantities of raw materials, consisting of lumber, BUTLER SPECIALTY COMPANY499plywood, and finishing materials,' of which 90 per cent representedshipments from points outside Illinois.During the same period, thesales of products from the Chicago factory amounted to $669,241.73,of which $601,450.49 represented shipments of finished products topoints outside Illinois.II.THE ORGANIZATIONS INVOLVEDUnited FurnitureWorkers of America, Local 18-B, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership production and maintenance employees ofthe Company.Furniture,Woodworkers & Finishers Union, Local 18-B of theUpholsterers International Union of North America, is a labor organ-ization affiliated with the American Federation of Labor. It admitstomembership production and maintenance employees of the Com-pany.III.THE QUESTION CONCERNING REPRESENTATIONIn the past the Company had had some dealings with the Uphol-sterers, including a statement of policy, but had not entered into anycollective agreement with it.During February 1940 a representativeof the United called on the Company and requested recognition ofthe United as sole bargaining agent of its.production and maintenanceemployees.The Company refused to recognize the United, or theUpholsterers, until it had been determined which union representeda majority of the employees concerned.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with' the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEAPPROPRIATE UNITThe parties stipulated, and we find, that all production and mainte-nance employees of the Company at its Chicago factory, includingwatchmen, but excluding supervisory and clerical employees, consti- 500DECISIONSOF NATIONALLABOR RELATIONS BOARDtute a unit appropriate for collective bargaining.We find that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe parties stipulated, and we find, that both the United and theUpholsterers have a substantial membership among the employeesin the unit we have found appropriate in Section V above.We findthat an election will best resolve the question concerning representa-tion.Those eligible to vote in this election, shall be the employees in theappropriate unit who were employed during the pay-roll period im-mediately preceding the date of this Direction of Election, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off, but excluding employees who havesince quit or been discharged for cause.The United shall be desig-nated on the ballot as Local 18-B, C. I. 0., and the Upholsterers asLocal 18-B, A. F. of L.Upon the basis of the above findings and upon the entire recordin this case, the Boardmakesthe following :CONcI usIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Butler Specialty Company, Chicago, Illi-nois, at its Chicago, Illinois, factory, within the meaning of Section9 (c) and Section 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atits Chicago, Illinois, plant, including watchmen, but excluding super-visory and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargaining BUTLER SPECIALTY COMPANY501with Butler Specialty Company, Chicago, Illinois, an election bysecret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision.of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9, of.said Rulesand Regulations, among all production and maintenance employeesof the Company iat' its Chicago, Illinois, factory, including watch-men, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who ' didnot work during such pay-roll period because they were ill or onvacation and employees who were then or have since been temporarilylaid off, but excluding supervisory and clerical employees and em-ployees who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by United FurnitureWorkers of America, "Local 18-B, affiliated with the Congress ofIndustrial Organizations, or by Furniture, Woodworkers & Finish-ersUnion, Local 18-B of the Upholsterers International Union ofNorth America, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.183035-42-vol. 24-33